Edwards, Judge.
{¶ 1} Defendant-appellant, Larry Earns, appeals from the denial by the Fairfield County Court of Common Pleas of his motion to suppress. Plaintiff-appellee is the state of Ohio.
*733STATEMENT OF THE FACTS AND CASE
{¶ 2} On April 1, 2010, appellant was indicted by the Fairfield County Grand Jury on one count of illegal assembly or possession of chemicals for the manufacture of drugs in violation of R.C. 2925.04, a felony of the third degree; one count of illegal manufacture of drugs in violation of R.C. 2925.04(A), a felony of the second degree; and one count of aggravated possession of drugs in violation of R.C. 2925.11(A) and 2925.11(C)(1)(b), a felony of the third degree. On May 17, 2010, appellant entered a plea of not guilty to the charges.
{¶ 3} Thereafter, on November 18, 2010, appellant filed a motion to suppress all evidence obtained as a result of a search that occurred on February 23, 2010. A hearing on that motion was held on December 15, 2010. The following testimony was adduced at the hearing.
{¶ 4} Larry Harmon is an intensive-probation officer for Fairfield County Court of Common Pleas. Harmon testified that Misty Castle was assigned to him as a probationer on January 27, 2010, after she was placed on intervention in lieu of conviction. When Harmon met with Castle, she told him that she was living at 136 North Ewing Street in the city of Lancaster. According to Harmon, Castle indicated that she was living there with appellant, who was her boyfriend, and his parents, George and Mary Earns, who owned the residence. As a condition of her community control, Castle consented to a search of her property and her residence, “which included common areas within the residence and areas that are exclusive to me, at any time” by community-control officers.
{¶ 5} Harmon testified that Castle was given a “Non-Probationer Acknowledgment and Waiver” form that was to be completed and signed by George and Mary Earns. The form, which was admitted at the hearing, states as follows:
{¶ 6} “I_, residing at_have read the attached copy of the Stipulations and Agreements, specifically item C, and voluntarily and knowingly agree to consent to such searches, as listed in item C, of my said residence, where (probationer), lives. This agreement is in support of (probationer) and his/her agreement with the Fairfield County Probation Department * * *.
{¶ 7} “I also understand that by signing this document, I expressly waive my Constitutional rights under the Fourth Amendment to a search of my residence and property as it applies to common areas shared with the probationer and areas that are exclusive to the probationer.”
{¶ 8} The form was never completed or returned to Harmon.
{¶ 9} According to Harmon, he never saw Castle after February 3 or 4, 2010. Due to Castle’s failure to report as ordered, Harmon, on February 23, 2010, went to 136 North Ewing with two other probation officers. Harmon testified that the house was set back off the street next to an alley and that all entrances to the *734house came from the alley. The probation officers noticed that there were cameras on the back side of the house, aimed at the back alley. Harmon testified that the probation officers noticed a TV monitor on and saw themselves on the TV monitor. It was later determined that the monitor was in the locked bedroom of appellant and Castle. The following is an excerpt from Harmon’s testimony:
{¶ 10} “Q. When you saw those cameras, when you saw that you were appearing on a television or a monitor that appeared to be connected to the cameras, what did you think?”
{¶ 11} “A. For a law enforcement officer, that’s kind of common knowledge that there could be something going on there that they had a reason to be aware who’s coming or approaching the house.
{¶ 12} “Q. And in your experience and training, did that make you all feel suspicious?
{¶ 13} “A. We were suspicious. Usually in that case, it could be some activities going on there, maybe drug activities, whatever.”
{¶ 14} Harmon then notified the Lancaster Police Department and asked for a unit to be sent for backup. When the police officer arrived, the four of them proceeded to knock on the house doors. When Mary Earns came to one of the doors, Harmon spoke with her and explained why he was there, and he was told that Misty Castle was residing there. According to Harmon, Mary Earns indicated that she had never seen the nonprobationer form and did not realize that Castle was on community control/probation. George Earns also indicated that he was unaware that Castle was on community control/probation.
{¶ 15} According to Harmon, once he explained to Mary Earns why the officers were there and what their objective was, she invited them into her house. Mary Earns told Harmon that Castle and appellant lived in a room across from the entrance door. The room was locked. Mary Earns told Harmon that the room was always kept locked, even when Castle and appellant were home. Harmon testified that he found it strange and “not normal” that the door was locked and that it made him suspicious. According to Harmon, Mary Earns stated that she thought that he could open the door by jimmying it and then offered him a coat hanger to open the door. The officers then gained entrance to the room using the coat hanger. Upon entering the room, the officers found evidence of what they believed to be methamphetamine production and use.
{¶ 16} After speaking with a deputy who ran training seminars on metham-phetamines, the officers were told to evacuate the house. Both the major-crimes unit and the fire department were called and arrived on the scene. Major-crime unit detectives, after verifying that the room likely contained a methamphetamine *735lab, obtained a search warrant before conducting a full search and seizure of contraband.
{¶ 17} On cross-examination, Harmon admitted that while the cameras could be an indicator of drug activity, they just as easily could not be. The following testimony was adduced when he was asked whether he had any reason other than the television cameras to believe that criminal activity was occurring at the house:
{¶ 18} “A. I had no reason to believe that there was criminal activity going on, other than the cameras to me indicated not being a normal situation, what the common knowledge of that could be.
{¶ 19} “Q. Okay. But the cameras in and of themselves did not lead you to conclude that there was criminal activity going on at that time”
{¶ 20} “A. No.”
{¶ 21} On redirect, Harmon indicated that both Mary and George Earns had invited him into the residence. He testified that the fact that the bedroom door was locked made him suspicious because it was “not normal.”
{¶ 22} At the hearing, Mary Earns testified that the cameras were installed after appellant had his Jeep stolen and that she told Harmon about the car being stolen. She testified that she had told Harmon that Castle did not live there, but that when Castle was there, she stayed in appellant’s room. According to Mary Earns, Castle was at her house two or three times a week, or more. Mary Earns testified that she did not have a key to appellant’s room. Mary Earns further testified that the door to appellant’s room was always open. She further testified that she had never seen the nonprobationer waiver form and that she would not have signed it. On cross-examination, she testified that her husband told the officers that they could not go through the house because they did not have a warrant.
{¶ 23} George Earns testified that he owned the residence on Ewing Street and that the cameras were installed after appellant had his Jeep stolen. George Earns testified that while he was talking to Harmon, two police officers came around the house and indicated that they were going to enter appellant’s room. George Earns testified that they told him that they had probable cause to enter the room and that he told them to get a search warrant. According to George Earns, the officers broke the door down. George Earns denied that he offered to kick the door in for the officers. He testified that appellant’s room was locked all the time and that he did not have a key, but he could get into the room any time he wanted to and was in and out of the room all the time. According to George Earns, Castle must have lived there because she was there all the time. George Earns testified that he never told Castle that she could live there and that he told *736his wife that he did not want Castle there. He also testified that he never saw or signed a nonprobationer acknowledgment and waiver form.
{¶ 24} On cross-examination, George Earns testified that he never told any of the officers that they could kick down the door to appellant’s room. Larry Harmon, on rebuttal, testified that Mary Earns told him that Castle lived there with appellant in his room. He further testified that Mary Earns never indicated that she went in appellant’s room periodically, but told him that the room was always locked and that they could not enter the room. Harmon also testified that George Earns told him that he could kick in the door and denied that George Earns ever told him that he went in appellant’s room on various occasions.
{¶ 25} Pursuant to an entry filed on January 13, 2011, the trial court overruled appellant’s motion to suppress. In its entry, the trial court stated as follows: “Based on the totality of the circumstances, the Court finds that the search of Defendant’s locked room in his parents’ house was supported by reasonable suspicion that Misty Castle was engaged in criminal activity connected to that room.”
{¶ 26} Thereafter, on February 28, 2011, appellant pleaded no contest to one count of illegal assembly or possession of chemicals for the manufacture of drugs (Count One) and one count of aggravated possession of drugs (Count Three). The trial court found appellant guilty. The remaining count was dismissed. As memorialized in a judgment entry filed on March 2, 2011, appellant was sentenced to three years in prison on Count One and to four years in prison on Count Three. The trial court ordered that the sentences be served consecutively to each other and to a sentence imposed in a case out of Hocking County Court of Common Pleas. The trial court, with respect to Count Three, placed appellant on community control for a period of five years upon his release from prison.
{¶ 27} Appellant now raises the following assignment of error on appeal:
{¶ 28} “The court erred by not suppressing the evidence gathered as a result of the unconstitutional search of appellant’s residence, because said search was conducted without a warrant and without his consent, in violation of appellant’s fourth amendment right against unreasonable searches and seizures.”
{¶ 29} In his sole assignment of error, appellant argues that the trial court erred in overruling his motion to suppress. We agree.
{¶ 30} Appellate review of a trial court’s decision to grant a motion to suppress involves a mixed question of law and fact. State v. Long (1998), 127 Ohio App.3d 328, 713 N.E.2d 1. During a suppression hearing, the trial court assumes the role of trier of fact and, as such, is in the best position to resolve questions of fact and to evaluate witness credibility. State v. Brooks (1996), 75 Ohio St.3d 148, 661 N.E.2d 1030. A reviewing court is bound to accept the trial court’s findings of *737fact if they are supported by competent, credible evidence. State v. Medcalf (1996), 111 Ohio App.3d 142, 675 N.E.2d 1268. Accepting these facts as true, the appellate court must independently determine as a matter of law, without deference to the trial court’s conclusion, whether the trial court’s decision meets the applicable legal standard. State v. Williams (1993), 86 Ohio App.3d 37, 619 N.E.2d 1141.
{¶ 31} There are three methods of challenging a trial court’s ruling on a motion to suppress on appeal. First, an appellant may challenge the trial court’s finding of fact. In reviewing a challenge of this nature, an appellate court must determine whether the trial court’s findings of fact are against the manifest weight of the evidence. See State v. Fanning (1982), 1 Ohio St.3d 19, 437 N.E.2d 583, and State v. Klein (1991), 73 Ohio App.3d 486, 597 N.E.2d 1141. Second, an appellant may argue that the trial court failed to apply the appropriate test or correct law to the findings of fact. In that case, an appellate court can reverse the trial court for committing an error of law. See State v. Williams (1993), 86 Ohio App.3d 37, 619 N.E.2d 1141. Finally, an appellant may argue that the trial court has incorrectly decided the ultimate or final issues raised in a motion to suppress. When reviewing this type of claim, an appellate court must independently determine, without deference to the trial court’s conclusion, whether the facts meet the appropriate legal standard in any given case. State v. Claytor (1993), 85 Ohio App.3d 623, 620 N.E.2d 906, and State v. Curry (1994), 95 Ohio App.3d 93, 641 N.E.2d 1172.
{¶ 32} Appellant argues that there was not reasonable suspicion to conduct a warrantless search of his residence. In turn, appellee maintains that probation officers are authorized to search a probationer’s residence when there is a reasonable suspicion to believe that the probationer is not abiding by the law. In its entry, the trial court noted that the parties agreed that if the search was legal as to Castle, it was also legal as to appellant.
{¶ 33} “[A] probation officer may search a probationer’s home without a warrant and upon less than probable cause.” State v. Cowans (1999), 87 Ohio St.3d 68, 76, 717 N.E.2d 298, citing Griffin v. Wisconsin (1987), 483 U.S. 868, 877-878, 107 S.Ct. 3164, 97 L.Ed.2d 709. Ohio law permits a probation officer to conduct a warrantless search of a probationer’s person or home if an officer has “reasonable grounds” to believe that the probationer failed to abide by the law or by the terms of probation. See State v. Hendricks, Cuyahoga App. No. 92213, 2009-Ohio-5556, 2009 WL 3389176. To establish “reasonable grounds,” an officer need not possess the same level of certainty that is necessary to establish “probable cause.” Instead, the officer’s information need only establish the “likelihood” that contraband will be found in a probationer’s home. State v. *738Howell (Nov. 17, 1998), Jackson App. No. 97CA824, 1998 WL 807800; Helton v. Ohio Adult Parole Auth. (June 26, 2001), Franklin App. No. 00AP-1108, 2001 WL 709946.
{¶ 34} In United States v. Knights (2001), 534 U.S. 112, 122 S.Ct. 587, 151 L.Ed.2d 497, the United States Supreme Court upheld “probation searches” conducted pursuant to a condition of probation, provided that a “reasonable suspicion” exists that evidence of criminal activity can be found in a probationer’s home. Id. at 120-121, 122 S.Ct. 587, 151 L.Ed.2d 497. “Although the Fourth Amendment ordinarily requires the degree of probability embodied in the term ‘probable cause,’ a lesser degree satisfies the Constitution when the balance of governmental and private interests makes such a standard reasonable. Those interests warrant a lesser than probable-cause standard here. When an officer has reasonable suspicion that a probationer subject to a search condition is engaged in criminal activity, there is enough likelihood that criminal conduct is occurring that an intrusion on the probationer’s significantly diminished privacy interests is reasonable.” (Citations omitted.) Knights at 121, 122 S.Ct. 587, 151 L.Ed.2d 497. The consent form in Knights stated that a search could be conducted without a warrant. See also State v. Sowards, Gallia App. No. 06CA13, 2007-Ohio-4863, 2007 WL 2729848.
{¶ 35} We find, upon our review of the record, that the trial court erred in finding that there was a reasonable suspicion that Castle was engaged in criminal activity and that evidence or contraband connected with that activity was within appellant’s locked room. While Probation Officer Harmon testified that from his experience and training, the closed-circuit surveillance system made him suspicious of drug activity, he later admitted that the system could just as easily not be an indicator of drug activity. As is stated above, the following testimony was adduced when Harmon was asked whether, other than the television cameras that he saw, he had any reason to believe that criminal activity was occurring at the house:
{¶ 36} “A. I had no reason to believe that there was criminal activity going on, other than the cameras to me indicated not being a normal situation, what the common knowledge of that could be.
{¶ 37} “Q. Okay. But the cameras in and of themselves did not lead you to conclude that there was criminal activity going on at that time”
{¶ 38} “A. No.”
{¶ 39} While Harmon also testified that the fact that appellant’s room was always kept locked made him suspicious, we find that the locked door does not lead to a reasonable suspicion that criminal activity is underfoot. Appellant, at the time, was a divorced man living with his parents.
*739{¶ 40} We find, based on the foregoing, that the trial court erred in finding that the search of appellant’s room was supported by a reasonable suspicion that Misty Castle was engaged in criminal activity connected to that room.
{¶ 41} Based on the foregoing, we find that the trial court erred in denying appellant’s motion to suppress.
{¶ 42} Appellant’s sole assignment of error is, therefore, sustained.
{¶ 48} Accordingly, the judgment of the Fairfield County Court of Common Pleas is reversed, and this matter is remanded for further proceedings.
Judgment reversed and cause remanded.
Hoffman, P.J., concurs.
Farmer, J., dissents.